Duckworth, Chief Justice.
This case is here to review the overruling of a motion, made in a contempt citation proceeding to strike a requirement in an alimony decree that the respondent pay all taxes and insurance due on certain property on the ground that the judgment does not follow the verdict which stated that the defendant is to “pay the present mortgage and other costs in clearing the title including interest, taxes and insurance.” The judgment did not follow the verdict and should be modified so as to require the defendant-respondent to pay the mortgage and other costs, in clearing the title, including interest, taxes and insurance. Since the defendant stated in his motion that the mortgage was not paid off until 1965, then all costs, including interest, taxes and insurance continued until that time, including the 1965 taxes accruing on January 1, 1965, although not then due and payable. Code § 110-311; Robinson v. Vickers, 160 Ga. 362 (127 SE 849); Bank of Tupelo v. Collier, 192 Ga. 409 (15 SE2d 499). Inasmuch as no attempt is made to reverse the contempt rule but only a part of the final decree which denied the motion to amend the judgment to conform to the verdict, that judgment is accordingly,

Reversed in part to conform to the foregoing ruling.


All the Justices concur.